Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (4940179) in view of Komura et al. (4440821).
 	Soni discloses a sealing device comprising a heat shrinkable tubing (1) having an inner wall; a first sealant/adhesive (7) configured to cooperate with the heat shrinkable tubing, the first sealant/adhesive having a first sealant/adhesive first surface and an oppositely facing first sealant/adhesive second surface, the second surface of the first sealant/adhesive bonded to the inner wall of the heat shrinkable tubing, the first sealant/adhesive has a first viscosity; a second sealant/adhesive (5), the second sealant/adhesive having a second sealant/adhesive first surface and an oppositely facing second sealant/adhesive second surface, the second sealant/adhesive second surface provided in engagement and bonded with the first sealant/adhesive first surface, the second sealant/adhesive having a second viscosity which has a lower viscosity than the first sealant/adhesive (6:3-5) (re claim 1).
 	Soni discloses the first sealant/adhesive (7) having a melting point about 80ºC to about 100ºC (col. 4, lines 46-47), but does not disclose the melting point of the second sealant/adhesive.  Komura et al. discloses a sealing device comprising a first sealant/adhesive and a second sealant/adhesive (B) which has a melting point about 120ºC to about 150ºC (col. 2, lines 56-66).  It would have been obvious to one skilled in the art to provide a sealant/adhesive having a melting point about 120ºC to about 150ºC as taught by Komura et al. for the second sealant/adhesive of Soni to meet the specific use of the resulting device.  It is noted that in the modified sealing device of Soni, the first sealant/adhesive has a melting point which is below the melting point of the second sealant/adhesive (re claim 1).
 	It is also noted that since the sealing device of Soni comprises structure and material as claimed, it can be used for sealing an electrical terminal, wherein the second sealant/adhesive can be configured to cooperate with free ends of electrical conductors which are in electrical engagement with the terminal, and wherein the first surface of the second sealant/adhesive can be in engagement with the conductors (re claim 1).  Soni also discloses that the first sealant/adhesive has a thickness of 0.25 mm (6:63) (re claim 10); the first sealant/adhesive (7) has an equal or greater width than the second sealant/adhesive (5) (re claim 11); and the first sealant/adhesive is a cross-linkable sealant/adhesive (re claim 14).  
 	It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, ultra-sonically bonded…prior to placement of the sealing device over the electrical terminal, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Re claims 12-13, it would have been obvious to one skilled in the art to choose suitable viscosity for the first and second sealant/adhesive in the modified device of Komura et al. to meet the specific use of the resulting device since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215.

Allowable Subject Matter
6.	Claims 15 and 16 are allowed.
7.	Claims 2, 3, and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.
 	Regarding applicant's argument with respect to the solder preform 3 of Soni, as mentioned in the Office Action, dated 10/05/2022, Soni teaches first sealant/adhesive (7) and second sealant-adhesive (5).  Solder preform 3 of Soni is not relied upon in the rejection.
 	Applicant argues that both Soni and Komura teach or disclose using adhesives with the same melting point.  Examiner would disagree.  Soni discloses melting point of the first sealant/adhesive (7), but does not disclose the melting point of the second sealant/adhesive.  Soni also does not disclose that the second sealant/adhesive has the same melting point as the first sealant/adhesive.  Komura does disclose the device comprising adhesives (A & B) with different melting points.
 	Applicant argues that neither reference teaches that the second surface of the first sealant/adhesive is ultra-sonically bonded to the inner wall of the tubing prior to placement of the sealing device over the terminal.  Examiner would disagree.  As stated in the Office Action, such limitations are considered to be method limitations, and the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, ultra-sonically bonded…prior to placement of the sealing device over the electrical terminal, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 	 It has been held that the examiner's burden of establishing prima facie obviousness is satisfied by a showing of structural similarity between the claims and prior art; it does not require a showing of some suggestion or expectation in the prior art that the structurally similar subject matter will have the same or a similar utility as that discovered by the applicant.  In re Dillon, 16 USPQ 2d 1897.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841